Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/08/2019 was filed and the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, and 8- 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakano (JP 2001013120 A, prior art of record).

Regarding claim 1, Nakano in figures 1-3 discloses a method for analyzing a gas, comprising: allowing a sample gas (1- sample gas flow path 1) to be adsorbed by each of a plurality of adsorbents (¶0009, Carbotrap and Carbotrap C in collection tubes 7,9 and ¶0026 discloses there can be a plurality of adsorbents in more collection tubes) respectively (e.g.,¶0012, ¶0025 and ¶0027 three way valves makes the arrangement for respectively conducting gas to each collection tube) having compositions that are different from each other (¶0008, odor sensor 3 can detect six type odor); allowing the sample gas to be desorbed individually (e.g.,¶0012, ¶0025 and ¶0027 three way valves makes the arrangement for individually and respectively conducting gas to each collection tube) from the adsorbents (Carbotrap and Carbotrap C) while detecting (odor sensor 3) individually the sample gas desorbed (e.g.,¶0016 and ¶0017) from each of the adsorbents so as to acquire desorption profiles (Fig.2A, 2B and e.g., ¶0017) of the sample gas that are respectively unique to the adsorbents (Carbotrap and Carbotrap C in collection tubes 7 and 9); and identifying the sample gas by using a group of the desorption profiles (e.g.¶0006).  

Regarding claim 2, Nakano further discloses the acquiring of the desorption profiles is carried out by detecting, individually and over time, the sample gas desorbed from each of the adsorbents, and each of the desorption profiles is an over-time data created from a detection signal reflecting a quantity of the sample gas (Fig.2A, 2B and e.g., ¶0017).  

Regarding claim 3, Nakano further discloses The method for analyzing a gas according to claim 1, wherein the acquiring of the desorption profiles is carried out by heating (not shown heaters but disclosed at e.g., ¶0009) each of the adsorbents so as to desorb the sample gas from the adsorbents individually (¶0016-¶0017), and each of the desorption profiles is a data obtained by associating a detection signal reflecting a quantity of the sample gas with a 

Regarding claim 4, Nakano further discloses the heating of each of the adsorbents is carried out with a heater (not shown but described in e.g., ¶0009).  

Regarding claim 5, Nakano further discloses a detector (odor sensor 3) that detects the sample gas desorbed from each of the adsorbents is used in common with the adsorbents (Carbotrap and Carbotrap C in collection tubes 7 and 9).  

Regarding claim 6, Nakano further discloses the adsorbents include a first adsorbent and a second adsorbent, the second adsorbent is, among the adsorbents, an adsorbent from which the sample gas is to be desorbed subsequently after being desorbed from the first adsorbent, the sample gas desorbed from the first adsorbent is fed into the detector in a first period and the sample gas desorbed from the second adsorbent is fed into the detector in a second period, and the first period and the second period are apart from each other. (e.g., ¶0013- The time for introducing the sample gas into the collection tubes 7 and 9 can be arbitrarily set for each sample gas by switching the electromagnetic valves V1, V2, V3, and V4 and e.g. in ¶0014- Step (C) only adsorbent in flow path of 7 is connected to detector to detect the desorbed from the first adsorbent e.g., Carbotrap while in step (D), meaning the next period, as disclosed in ¶0016 adsorbent in flow path of 9 is connected to detector 3 to detect the desorbed from the second adsorbent e.g., Carbotrap C).

Regarding claim 8, Nakano further discloses the identifying of the sample gas includes specifying a component contained in the sample gas (¶0001-¶0003, ¶0006, last sentence of ¶0014, first sentence of ¶0015, and last two sentences of ¶0016).
Regarding claim 9, Nakano in figures 1-3 discloses a device for analyzing a gas, comprising: a plurality of adsorbents (¶0009, Carbotrap and Carbotrap C in collection tubes 7,9 and ¶0026 discloses there can be a plurality of adsorbents in more collection tubes) respectively (e.g.,¶0012, ¶0025 and ¶0027 three way valves makes the arrangement for respectively conducting gas to each collection tube) having compositions that are different from each other (¶0008, odor sensor 3 can detect six type odor); a plurality of housing parts (¶0026 pipes or collection tubes 7 and 9 that can be even more than two collection pipes) individually storing the adsorbents (e.g., Carbotrap and Carbotrap C); a plurality of gas-guiding passages (FIG. 1A and FIG 1B - passage from V2 to 7; passage from V2 to 9)that guide a sample gas to be analyzed to each of the housing parts (7,9) ; a detector (3) that detects the sample gas (from line 1) desorbed from each of the adsorbents (Carbotrap and Carbotrap C); a plurality of desorbed-gas passages ((FIG. 1C and FIG. 1D - passage from V2 to 7; passage from V2 to 9) connecting (e.g., flow path 5) the housing parts (7,9) to the detector (3); and an identifier (e.g.,¶0008 The odor sensor 3 is provided with six types of oxide semiconductor gas sensors having different response characteristics, and the response patterns of these gas sensors are integrated to identify the odor) that acquires a detection signal from the detector so as to create desorption profiles of the sample gas that are respectively unique to the adsorbents (Carbotrap and Carbotrap C), and that identifies (e.g.¶0006) the sample gas by using a group of the desorption profiles (e.g., ¶0025 and ¶0027- By analyzing the response pattern of the gas sensor when the odor component collected in the collection tube is detected, the distinctiveness can be further improved).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakano in view of Kita (JP 2001305088 A, “prior art of record”).

Yamanaka the identifying of the sample gas includes conducting a principal component analysis on the group of the desorption profiles. 

Kita in ¶0003-¶0004 and ¶0015 teaches the identifying of the sample gas includes conducting a principal component analysis on the group of the desorption profiles. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to identify Nakano’s sample gas components conducting a principal component analysis on the group of the desorption profiles as taught by Kita. One of ordinary skill in the art knows the method for example can be applied to identify the abnormal conditions comparing with normal conditions for diagnostic purposes in medical field, therefore would have been motivated to use it as an example for improving diagnostic abilities. 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakano in view of Yoshida (JP-2014228485-A, “Yoshida”).

Regarding claim 10, Nakano discloses a plurality of heaters (¶0009) and that heat the adsorbents so as to desorb the sample gas from each of the adsorbents, wherein the heaters can be energized individually (¶0009, ¶0014, ¶0016).

Nakano fails to disclose heaters disposed in the housing parts.



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to dispose Nakano’s heaters in a housing as taught by Yoshida. One of ordinary skill in the art knows the measurement systems are maintained in a housing to not only make them more convenient and reliable and lasting, specifically disposing heaters in the housing manage the heat to be applied more for creating desorption profiles with less waste of heat.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakano and Yoshida in view of KIM, (KR20090024515A, “KIM”).

Regarding claim 11, Nakano further discloses the adsorbents (¶0009, Carbotrap and Carbotrap C in collection tubes 7,9) include a first adsorbent (e.g., in collection tube 7) and a second adsorbent (e.g., in collection tube 9), the heaters (not shown heaters but disclosed at e.g., ¶0009) include a first heater that heats the first adsorbent and a second heater that heats the second adsorbent (¶0017-¶0017), in the case where the second adsorbent is, among the adsorbents, an adsorbent from which the sample gas is to be desorbed subsequently after being desorbed from the first adsorbent, so that the sample gas is desorbed from the first adsorbent and fed into the detector in a first period and the sample gas is desorbed from the second adsorbent and fed into the detector in a second period, and the first period and the second period are apart from each other(e.g., ¶0013- The time for introducing the sample gas into the collection tubes 7 and 9 can be arbitrarily set for each sample gas by switching the electromagnetic valves V1, V2, V3, and V4 and e.g. in ¶0014- Step (C) only adsorbent in flow path of 7 is connected to detector to detect the desorbed from the first adsorbent e.g., Carbotrap 
 
Nakano fails to disclose a controller that controls electric power supply to the heaters.

Kim in figures 1-3, (page 3 lines 100-102) teaches controller (controllers 132) that controls electric power supply to the heaters (130).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Kim’s controller and control electric power supply to Nakano’s heaters. One of ordinary skill in the art knows managing and controlling any of heaters to heat adsorbents and providing desorption profiles needs a controller to control temperature related to the desorption profiles for each adsorbent.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano in view of Yamanaka, (JP 2002035601 A, “Yamanaka”).

Regarding claim 12, Nakano fails to disclose each of the adsorbents contains an inorganic oxide. 

	Yamanaka teaches the adsorbents contains an inorganic oxide (e.g. ¶0011). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Yamanka’s inorganic oxides for Nakano’s adsorbents. One of ordinary skill in the art would know they are excellent in adsorption capability of hydrophilic substance.
Regarding claim 13, Nakano fails to disclose the inorganic oxide contains at least one selected from the group consisting of a tungsten oxide, a tantalum oxide, a titanium oxide, a tin oxide, a copper oxide, a zinc oxide and a nickel oxide.  

Yamanaka teaches the inorganic oxide contains a zinc oxide (¶0011). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Yamanka’s inorganic oxides for Nakano’s adsorbents. One of ordinary skill in the art would know they are excellent in adsorption capability of hydrophilic substance.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Nakano and Yamanaka and Shiono, (KR 20070027549 A,” Shiono”)

Regarding claim 14, Nakano fails to disclose each of the adsorbents includes a nanowire covered with an inorganic oxide film, and the inorganic oxide film is composed of the inorganic oxide.

Yamanaka in figs. 1-4 teaches of the adsorbents includes a nanowire (at e.g., ¶0016 and in ¶0013 and ¶0015 Yamanaka teaches the shape/dimensions can be selected according to what is wanted) covered with an inorganic oxide film (e.g., ¶00174), and the inorganic oxide film is composed of the inorganic oxide (titanium oxide).



Shiono in fig.1 teaches adsorbent in nano order (page 23 line 958 using CNT as adsorbent and in page 26-line 1056 teaches it is in nano order).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Shiono’s Nano scale for Nakano’s adsorbents. One of ordinary skill in the art would have been motivated to make this modification in order to increase the sorption surface and the preference for being in nano size scale in any application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatemeh E. Nia whose telephone number is (469)295-9187.  The examiner can normally be reached on 9:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



FATEMEH NIA
Examiner
Art Unit 2856



/FATEMEH ESFANDIARI NIA/Examiner, Art Unit 2856                                                                                                                                                                                                        
/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856